 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON AT TACOMA
10   TULA CHRISTOTHOULOU, a widow,                       No.
11                      Plaintiff,                       DEFENDANTS' NOTICE OF REMOVAL OF
                                                         ACTION PURSUANT TO 28 U.S.C.
12            v.                                         SECTIONS 1332, 1441 AND 1446
13   FRED MEYER STORES, INC., an Ohio
     corporation; and THE KROGER CO., an Ohio
14   corporation,
15                      Defendants.
16
     TO:      CLERK, U.S. DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON;
17
     AND TO:            PLAINTIFF'S COUNSEL OF RECORD.
18
              Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Fred Meyer Stores, Inc. and The
19
     Kroger Co. ("Defendants") hereby remove this action from the Superior Court of the State of
20
     Washington in and for the County of King to the United States District Court for the Western
21
     District of Washington.
22
                             I.      STATEMENT AND GROUNDS FOR REMOVAL
23
              1.        On August 4, 2020, Plaintiff commenced a lawsuit in King County Superior Court
24
     entitled Tula Christothoulou v. Fred Meyer Stores, Inc. and The Kroger Co., cause number 20-2-
25

     NOTICE OF REMOVAL - 1
     15310362.1:10966-0018                                      WOOD, SMITH, HENNING & BERMAN LLP
                                                                      520 Pike Street, Suite 1525
                                                                   Seattle, Washington 98101-4001
                                                                             206-204-6800
 1   12141-0SEA (the "State Court Action"). Plaintiff claims that as a result of Defendants’ negligence,

 2   she has suffered pain, mental and physical anguish, economic damages, and permanent physical

 3   disability. No monetary amount of damages was specified.

 4            2.        On August 25, 2020, Defendants answered the Complaint filed in the State Court

 5   Action. The documents attached to the Declaration of Louiza Dudin as Exhibit A constitute all of

 6   the pleadings served or filed upon Defendants in the State Court Action. Defendants represent that,

 7   apart from the materials attached to the Declaration of Louiza Dudin as Exhibit A, they have

 8   received no other process, pleadings, motions or orders in this action. A true and correct copy of the

 9   Service of Process is attached to the Declaration of Louiza Dudin as Exhibit B.

10            3.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1332.

11   There is complete diversity of citizenship between the parties because Plaintiff is a resident of King

12   County, Washington. Exhibit A to Declaration of Louiza Dudin. Defendants are Ohio corporations

13   with headquarters located in Ohio. Exhibits C-D to Declaration of Louiza Dudin.

14            4.        Defendants reserve the right to amend or supplement this notice of removal.

15            5.        Should Plaintiff file a motion to remand this case, Defendants respectfully requests

16   the opportunity to respond more fully in writing, including the submission of affidavits or other

17   authority.

18            6.        By filing this Notice of Removal, Defendants do not waive, and expressly reserve, all

19   defenses available under Rule 12 of the Federal Rules of Civil Procedure.
20                                 II.     INTRADISTRICT ASSIGNMENT

21            7.        This claim arises out of the county of King, and assignment to a judge in Seattle is

22   appropriate.

23       III.      NOTICE TO THE STATE COURT AND PROPER FILING OF RECORDS

24            8.        A notice of the filing of this Notice of Removal and a true copy of this Notice of

25   Removal will be filed with the Clerk of the Superior Court of the State of Washington in and for the


     NOTICE OF REMOVAL - 2
     15310362.1:10966-0018                                          WOOD, SMITH, HENNING & BERMAN LLP
                                                                          520 Pike Street, Suite 1525
                                                                       Seattle, Washington 98101-4001
                                                                                 206-204-6800
 1   County of King as required by 28 U.S.C. § 1446(d).

 2            9.        Copies of all records and proceeding in the state court together with the Declaration

 3   of Louiza Dudin verifying that they are true and complete copies of all the records and proceedings

 4   in the State Court Action are filed concurrently with this Notice.

 5            WHEREFORE, Defendants request that this case currently pending in the Superior Court be

 6   placed on the docket of the United States District Court for the Western District of Washington.

 7   DATED: September 3, 2020                           WOOD, SMITH, HENNING & BERMAN LLP

 8

 9
                                                                /s/ Louiza Dudin
10                                                      Philip B. Grennan, WSBA #8127
                                                        Louiza M Dudin, WSBA #52497
11                                                      Attorneys for Defendants
12

13

14

15

16

17

18

19
20

21

22

23

24

25

     NOTICE OF REMOVAL - 3
     15310362.1:10966-0018                                          WOOD, SMITH, HENNING & BERMAN LLP
                                                                          520 Pike Street, Suite 1525
                                                                       Seattle, Washington 98101-4001
                                                                                 206-204-6800
 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on September 3, 2020, I electronically filed DEFENDANTS'
 3   NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. SECTIONS 1332, 1441
 4   AND 1446 with the Clerk of the Court using the CM/ECF.
 5            I hereby certify that the following have been served via CM/ECF electronic service:
 6   Nancy T. McKinley
     Fallon & McKinley PLLC
 7   155 NE 100th Street, Suite 401
     Seattle, WA 98125
 8   Email: nmckinley@fallonmckinley.com
 9            DATED this 3rd day of September, 2020.
10

11                                                      /s/ Michelle A. Davidson
                                                       Michelle A. Davidson
12                                                     mdavidson@wshblaw.com
                                                       Legal Assistant
13

14

15

16

17

18

19
20

21

22

23

24

25

     NOTICE OF REMOVAL - 4
     15310362.1:10966-0018                                     WOOD, SMITH, HENNING & BERMAN LLP
                                                                     520 Pike Street, Suite 1525
                                                                  Seattle, Washington 98101-4001
                                                                            206-204-6800
